DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-14 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a video decoding unit” and “a processing unit” in claims 12-14, “an illumination compensation processing unit” in clam 13 and “a filtering unit” in clam 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6-7 depends on claim 5. Claim 5 recites “applying the illumination compensation parameter to the motion prediction sample”, then “acquiring a restoration block by matching the motion prediction sample, to which the illumination compensation parameter is applied, and a residual block”. However, claims 6-7 recites “  acquiring a restoration block by matching the motion prediction sample and the residual block” then “applying the illumination compensation parameter to the restoration block”. It is unclear to person skill in the art a restoration block is acquired by matching the motion prediction sample (claim 6) or the motion prediction sample after illumination compensation (claim 5).


Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-2, 4-5 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US Publication No. 2015/0023422 A1).

	Regarding claim 1, 
Zhang et al. meets the claim limitations, as follows:
A decoding method performed by a decoding apparatus (i.e. Video decoder 30)(Fig. 3), the method comprising the steps of: 
performing decoding of a current block  on a current picture (i.e. current block)configured of a plurality of temporally or spatially synchronized regions (i.e.  Fig. 9 shows a block 156 of picture 154 in the same view as current block 152 is temporally synchronized region and reference block 160 in reference/base view picture 158 is spatially synchronized region. Vm frames of current view on different time T0-T3 are temporally synchronized regions, V0 frame on the same time T1 is spatially synchronized region in Fig. 10. )(Fig. 9 and 10, para[0181]-[0194]), wherein 
the performing decoding includes the step of performing a decode processing of the current block (i.e. A current block 152 of a current picture 150) using region information corresponding to the plurality of regions (i.e. Fig. 9 illustrates prediction 

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Zhang et al. meets the claim limitations, as follows:
The method according to claim 1, wherein the step of performing decoding includes the step of performing a motion prediction decoding of the current block, wherein the step of performing a motion prediction decoding includes the steps of: 
deriving a neighboring reference region (i.e. neighboring samples (pixels) 124 to current CU 120)(Fig. 8) corresponding to a region to which the current block belongs (i.e. current coding unit (CU) 120, which includes current PU 122);(Fig. 8, para[0170]) 
acquiring an illumination compensation parameter of the reference region (i.e. illumination compensation is signalled in the coding unit level and the parameters are derived from neighboring samples 124 to current CU 120 and neighboring samples 130 to reference CU 126.);(Fig. 8, para[0172]) 
processing illumination compensation of the current block, on which the motion prediction decoding is performed (i.e. motion compensation from an inter-view reference), using the illumination compensation parameter (i.e. After motion compensation from an inter-view reference, a video coder (e.g., video encoder 20 or 

Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Zhang et al. meets the claim limitations, as follows:
The method according to claim 1, wherein the plurality of regions is temporally synchronized and respectively corresponds to a plurality of face indexes configuring the current picture (i.e. The reference view is identified by the view order index of RefPicListLX). (Fig. 9, par[0101], [0198])

Regarding claim 5, the rejection of claim 2 is incorporated herein. 
Zhang et al. meets the claim limitations, as follows:
The method according to claim 2, wherein the step of performing illumination compensation includes the steps of: 
generating a motion prediction sample corresponding to the current block (i.e. After motion compensation from an inter-view reference, a video coder (e.g., video encoder 20 or video decoder 30) may apply the linear model to each value of reference block 128 to update the prediction signal for current PU 122.)(Fig. 8, para[0175])
applying the illumination compensation parameter to the motion prediction sample (i.e. Illumination compensation was introduced to improve the coding efficiency for blocks predicted from inter-view reference pictures.  ).(Fig. 8, para[0173]-[0176])  
acquiring a restoration block by matching the motion prediction sample, to which the illumination compensation parameter is applied, and a residual block (i.e. video decoder 30 forms a decoded video block by summing the residual blocks from inverse transform unit 78 with the corresponding predictive blocks generated by motion compensation unit 72. Here, illumination compensation can be used for blocks predicted from inter-view reference pictures.).(Fig. 3 and 13, para[0141])

Regarding claim 12, all claimed limitations are set forth and rejected as per discussion for claim 1.

Regarding claim 13, all claimed limitations are set forth and rejected as per discussion for claim 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication No. 2015/0023422 A1) in view of Song et al. (US Publication No. 2013/0058401 A1).

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Zhang et al. does not explicitly disclose the following claim limitations:
The method according to claim 1, wherein the step of performing decoding includes the steps of: 
identifying a boundary region between a region to which the current block belongs and a neighboring region; and 
applying selective filtering corresponding to the boundary region.
However, in the same field of endeavor Song et al. discloses the deficient claim limitations, as follows:
identifying a boundary region between a region to which the current block belongs and a neighboring region (i.e. the boundary identifier 1210 may be used to identify a boundary region between a current block and an adjacent block.)(para[0028] ,[0166])
applying selective filtering corresponding to the boundary region (i.e. filtering at least one pixel included in a region adjacent to the boundary, wherein the filtering step includes selecting one or more pixels to be filtered, according to a size of at least one transform block among the two transform blocks..)(para[0028] ,[0035])


Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 3.

2.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication No. 2015/0023422 A1) in view of Song et al. (US Publication No. 2013/0058401 A1) and further in view of Pandit et al. (US Publication No. 2010/0183068 A1).

Regarding claim 8, the rejection of claim 3 is incorporated herein. 
Zhang et al. and Song et al. does not explicitly disclose the following claim limitations:
The method according to claim 3, further comprising the step of performing adaptive filtering when the illumination-compensated block is positioned in a boundary region between the current region and the neighboring region.
However, in the same field of endeavor Pandit et al. discloses the deficient claim limitations, as follows:
the step of performing adaptive filtering when the illumination-compensated block is positioned in a boundary region between the current region and the neighboring region (i.e. the inter-predicted blocks using illumination compensation and/or color compensation will cause more blockiness if the two neighboring blocks use different illumination compensation offsets and/or color compensation offsets.  Thus, assigning higher boundary strength on these edges will provide better filtering results.)(para[0071])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Zhang and Song’s teaching of applying filtering on the boundary region during decoding the current block with Pandit’s teaching assigning higher boundary filter to reduce blockiness of inter-predicted blocks using illumiation compensation, the motivation being to reduce blockiness and provide better results (Pandit para[0071]).

Regarding claim 10, the rejection of claim 8 is incorporated herein. 
Zhang et al. meets the claim limitations, as follows:
The method according to claim 8, wherein the boundary region includes a horizontal boundary region, a vertical boundary region, and a complex boundary region, and the filtering parameter is determined in correspondence to the horizontal boundary region, the vertical boundary region, and the complex boundary region (i.e. Fig. 8 and 9 shows the rectangular shape of current CU 120. It is obvious to person skill in the art that boundary of rectangular region include a horizontal boundary region, a vertical boundary region and a combination of a horizontal and vertical boundary regions.).(Fig. 8 and 9) 

s 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication No. 2015/0023422 A1) in view of Song et al. (US Publication No. 2013/0058401 A1) and further in view of Pandit et al. (US Publication No. 2010/0183068 A1) and Nakagami (US Publication No. 2015/0110200 A1).

Regarding claim 9, the rejection of claim 8 is incorporated herein. 
Zhang et al. Pandit et al. and Song et al. does not explicitly disclose the following claim limitations:
The method according to claim 8, wherein the step of performing decoding further includes the step of acquiring a filtering parameter for the selective filtering.
However, in the same field of endeavor Nakagami discloses the deficient claim limitations, as follows:
the step of performing decoding further includes the step of acquiring a filtering parameter for the selective filtering (i.e. the syntax acquisition unit 211 provides the adaptive offset parameter to each unit of the sample adaptive offset filter 81.)(Fig. 4 and 16, para[0309], [0320])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Zhang and Song’s teaching of applying filtering on the boundary region during decoding the current block with Pandit’s teaching assigning higher boundary filter to reduce blockiness of inter-predicted blocks using illumiation compensation and Nakagami’s teaching of acquiring filter type from syntax, the motivation being to reduce blockiness and provide better results (Pandit para[0071]).

Regarding claim 11, the rejection of claim 8 is incorporated herein. 
Zhang et al. Pandit et al. and Song et al. does not explicitly disclose the following claim limitations:
The method according to claim 8, wherein the filtering parameter is included in header information of each encoding unit of video information.
However, in the same field of endeavor Nakagami discloses the deficient claim limitations, as follows:
the filtering parameter is included in header information of each encoding unit of video information (i.e. When the coded stream is decoded in step S52 of FIG. 4, the syntax acquisition unit 211 reads the syntax from the header portion of the coded stream.)(Fig. 4 and 16, para[0309], [0320])
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Zhang and Song’s teaching of applying filtering on the boundary region during decoding the current block with Pandit’s teaching assigning higher boundary filter to reduce blockiness of inter-predicted blocks using illumiation compensation and Nakagami’s teaching of acquiring filter type from syntax, the motivation being to reduce blockiness and provide better results (Pandit para[0071]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488